      Case 1-19-43516-ess        Doc 91     Filed 11/13/20       Entered 11/13/20 16:32:14




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
BROOKLYN DIVISION
 IN RE:

 MICHAEL KRICHEVSKY,                                       CHAPTER 11

                                                           CASE NO. 1-19-43516-ess
                       DEBTOR.
                                                           JUDGE: Elizabeth S. Stong

             LIMITED OPPOSITION TO DEBTOR'S MOTION TO STRIKE AND
            DISMISS WITH PREJUDICE CHAPTER 11 CLAIM BY US BANK, NA

       Select Portfolio Servicing, Inc. as Servicer for U.S. Bank NA, successor trustee to Bank of

America, NA, successor in interest to LaSalle Bank NA, on behalf of the holders of the WaMu

Mortgage Pass-Through Certificates, Series 2005-AR15 (“SPS”), by and through its attorneys,

Shapiro, DiCaro & Barak, LLC, as and for its Limited Opposition to Debtor's Motion to Strike and

Dismiss With Prejudice Chapter 11 Claim by US Bank, NA, dated May 14, 2019, (the “Claim

Objection”) respectfully affirms the following to be true under penalty of perjury:

       1.      I am an Attorney with Shapiro, DiCaro & Barak, LLC, attorneys for Select Portfolio

Servicing, Inc., and am familiar with the facts and circumstances surrounding this matter.

       2.      Michael Krichevsky (the “Debtor”) is the owner of the property located at 120W

Oceana Drive W, Brooklyn, NY 11235 (the “Oceania Property”) and of the property located at

4221 Atlantic Avenue, Brooklyn, NY 11224 (the “Atlantic Property”).

       3.      SPS is a secured creditor of the Debtor with respect to the Oceania Property.

       4.      Wells Fargo Bank, N.A. as servicer for U.S. Bank National Association, as Trustee

for Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F

(“Wells Fargo”) holds a secured lien on the Atlantic Property.




20-088522                                       1
      Case 1-19-43516-ess        Doc 91     Filed 11/13/20     Entered 11/13/20 16:32:14




       5.       Debtor filed a petition for relief under Chapter 11 of the U.S. Bankruptcy Code on

June 6, 2019.

       6.       On August 15, 2019, SPS filed a proof of claim, reflected on the claims register as

claim number 2-1, reflecting a total claim of $849,743.46 and pre-petition arrears of $336,296.18

(the “SPS Claim”). The SPS claim was filed in the name of U.S. Bank NA, successor trustee to

Bank of America, NA, successor in interest to LaSalle Bank NA, on behalf of the holders of the

WaMu Mortgage Pass-Through Certificates, Series 2005-AR15.

       7.       On August 15, 2019, Wells Fargo filed a proof of claim, reflected on the claims

register as claim number 3-1, and later amended on May 21, 2020 to claim number 3-2, reflecting

a total claim of $1,098,754,69 and pre-petition arrears of $512,924.33 (the “Wells Fargo Claim”).

The Wells Fargo claim was filed in the name of U.S. Bank National Association, as Trustee for

Banc of America Funding Corporation Mortgage Pass-Through Certificates, Series 2006-F.

       8.       On May 19, 2020, Debtor filed the instant Claim Objection against “US Bank”.

       9.       The relief sought by the Debtor in the Claim Objection is very broad, as he alleges

Rule 9011 sanctions, fraud upon the Court, lack of standing, and even alleges that the filed proof

of claim could be dismissed pursuant to Fed. R. Civ. P. 12(b)(1), (4), (6) and (7).

       10.      Although a careful review of the Debtor’s Claim Objection makes it clear that the

Debtor’s Claim Objection is being brought against Wells Fargo, and that the claim the Debtor is

seeking to strike is the Wells Fargo Claim, claim number 3 on the claims register, the Debtor

repeatedly refers to the creditor merely as US Bank.

       11.      In the Claim Objection, the Debtor does not refer to the Wells Fargo Claim by

number.




20-088522                                        2
      Case 1-19-43516-ess         Doc 91     Filed 11/13/20     Entered 11/13/20 16:32:14




       12.     The Debtor similarly fails to mention the address of the Property secured by the

disputed claim.

       13.     SPS is filing the instant Limited Objection to ensure that the record is clear, and to

prevent the possibility that a holding of the Court could be misrepresented as applying to SPS,

for example.

       14.     SPS seeks to ensure that the record is clear that it is not the SPS claim that is the

subject of the Claim Objection.

       15.     If the Court should enter an order with respect to the Claim Objection, SPS asks

that the order be specific enough to ensure that confusion or misrepresentation would not result.

       WHEREFORE, Select Portfolio Servicing, Inc. as Servicer for U.S. Bank NA, successor

trustee to Bank of America, NA, successor in interest to LaSalle Bank NA, on behalf of the

holders of the WaMu Mortgage Pass-Through Certificates, Series 2005-AR15 respectfully

requests that the Court clarify the record with respect to the Debtor’s Claim Objection; or for

such other relief as this court may deem just and proper.

Dated: November 13, 2020
       Merrick, New York
                                              Respectfully Submitted,

                                              /s/ Robert W. Griswold
                                              Robert W. Griswold
                                              Bankruptcy Attorney
                                              Shapiro, DiCaro & Barak, LLC
                                              Attorneys for Select Portfolio Servicing, Inc. as
                                              Servicer for U.S. Bank NA, successor trustee to
                                              Bank of America, NA, successor in interest to
                                              LaSalle Bank NA, on behalf of the holders of the
                                              WaMu Mortgage Pass-Through Certificates, Series
                                              2005-AR15
                                              175 Mile Crossing Boulevard
                                              Rochester, New York 14624
                                              Telephone: (585) 247-9000
                                              Fax: (585) 247-7380



20-088522                                         3
Case 1-19-43516-ess   Doc 91   Filed 11/13/20   Entered 11/13/20 16:32:14
Case 1-19-43516-ess   Doc 91   Filed 11/13/20   Entered 11/13/20 16:32:14
